COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-15-00328-CV
Style:                          Alisia Hargest-Davis
                                v. Crescent M&P LLC
Date motion filed*:             November 17, 2015
Type of motion:                 Motion for an Extension of Time to File an Amended Brief
Party filing motion:            Appellant
Document to be filed:           Appellant’s Amended Brief

If motion to extend time:
         Original due date:                            November 12, 2015
         Number of previous extensions granted:                  0      Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: No later than 15 days after the date of this order.
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          Appellant’s amended brief conforming to Texas Rule of Appellate Procedure 38.1 is due to filed with this Court
          no later than 15 days after the date of this order. See TEX. R. APP. P. 38.1(a)–(d), (f)–(i), (k).
          Appellee’s brief, if any, will be due no later than 30 days after the filing of appellant’s amended brief. See
          TEX. R. APP. P. 38.6(b).



Judge’s signature: /s/ Russell Lloyd
                   


Date: November 24, 2015